DETAILED ACTION
This communication is in response to the claims filed on 03/03/2021. 
Application No: 16/546,152
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1, 4-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below: 
An image processing device comprising a processor connected to a memory, the processor configured to:
receive an input of an image set owned by a user;
analyze each image included in the image set;
determine a tendency of an imaging content in the image set based on an analyzing result of each image;
set at least one objective to be achieved by the user based on the tendency of the imaging content, and set at least one item to be executed by the user for each of the at least one objective based on the analyzing result of each image; and
perform control such that at least one of the at least one objective and the at least one item is displayed on a display, wherein
in a case where a first objective is selected from the at least one objective, the executed items, which have been executed by the user, and execution candidate items, which have not been executed by the user, among the at least one item set for the first objective, are displayed,
the processor is further configured to determine whether or not the user has executed the execution candidate items, and
the processor determines that the user has executed a first execution candidate item, in a case where the first execution candidate item is selected from the execution candidate items and an image captured by the user is captured in a location of the first execution candidate item based on information of an imaging location assigned to the image captured by the user is confirmed, and/or in case where the image captured by the user is input, and the user checks in the location of the first execution candidate item is confirmed.

 
The representative claim 19 distinguish features are underlined and summarized below:
 An image processing method comprising:
receiving an input of an image set owned by a user;
analyzing each image included in the image set;
determining a tendency of an imaging content in the image set based on an analyzing result of each image;
setting at least one objective to be achieved by the user based on the tendency of the imaging content, and setting at least one item to be executed by the user for each of the at least one objective based on the analyzing result of each image; and
performing control such that at least one of the at least one objective and the at least one item is displayed on a display, wherein
in a case where a first objective is selected from the at least one objective, executed items which have been executed by the user and execution candidate items which have not been executed by the user among the at least one item set for the first objective are displayed,
the method further comprises determining whether or not the user has executed the execution candidate item, and
determining that the user has executed the first execution candidate item, in a case where a first execution candidate item is selected from the execution candidate items and an image captured by the user is captured in a location of the first execution candidate item based on information of an imaging location assigned to the image captured by the user is confirmed, and/or in case where the image captured by the user is input, and the user checks in the location of the first execution candidate item is confirmed.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 19 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References
The closest combined references of KRENZER, Hsieh and YAMAJI teach following:
 	KRENZER (US 20170032214 A1) teaches a 2D image analyzer includes an image scaler, an image generator and a pattern finder. The image scaler is configured to scale an image according to a scaling factor. The image generator is configured to produce an overview image including a plurality of copies of the received and scaled image, wherein every copy is scaled about a different scaling factor. Thereby, the respective position can be calculable by an algorithm, which considers a gap between the scaled images in the overview image, a gap of the scaled image towards one or more borders of the overview image and/or other predefined conditions. The pattern finder is configured to perform a feature transformation and classification 

Hsieh (US 20180144214 A1) teaches methods and apparatus to automatically generate an image quality metric for an image are provided. An example method includes automatically processing a first medical image using a deployed learning network model to generate an image quality metric for the first medical image, the deployed learning network model generated from a digital learning and improvement factory including a training network, wherein the training network is tuned using a set of labeled reference medical images of a plurality of image types, and wherein a label associated with each of the labeled reference medical images indicates a central tendency metric associated with image quality of the image. The example method includes computing the image quality metric associated with the first medical image using the deployed learning network model by leveraging labels and associated central tendency metrics to determine the associated image quality metric for the first medical image. 

YAMAJI (US 20150086116 A1) teaches that apparatus in an image processing apparatus, an image acquiring section acquires a group of candidate images for use in creating a recommended composite image to be proposed to a user; an image analysis information acquiring section acquires image analysis information on each image of the group of candidate images; a theme determining section determines a theme of the group of candidate images based on the image analysis information on each image of the group of candidate images; a template selecting section selects a template for use in creating a recommended composite image based on 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 set at least one objective to be achieved by the user based on the tendency of the imaging content, and set at least one item to be executed by the user for each of the at least one objective based on the analyzing result of each image; and
perform control such that at least one of the at least one objective and the at least one item is displayed on a display, wherein
in a case where a first objective is selected from the at least one objective, the executed items, which have been executed by the user, and execution candidate items, which have not been executed by the user, among the at least one item set for the first objective, are displayed,
the processor is further configured to determine whether or not the user has executed the execution candidate items, and
the processor determines that the user has executed a first execution candidate item, in a case where the first execution candidate item is selected from the execution candidate items and an image captured by the user is captured in a location of the first execution candidate item based on information of an imaging location assigned to the image captured by the user is confirmed, and/or in case where the image captured by the user is input, and the user checks in the location of the first execution candidate item is confirmed.

KRENZER teaches a 2D image analyzer includes an image scaler, an image generator and a pattern finder; but failed to teach one or more limitations, including, 
set at least one objective to be achieved by the user based on the tendency of the imaging content, and set at least one item to be executed by the user for each of the at least one objective based on the analyzing result of each image; and
perform control such that at least one of the at least one objective and the at least one item is displayed on a display, wherein
in a case where a first objective is selected from the at least one objective, the executed items, which have been executed by the user, and execution candidate items, which have not been executed by the user, among the at least one item set for the first objective, are displayed,
the processor is further configured to determine whether or not the user has executed the execution candidate items, and
the processor determines that the user has executed a first execution candidate item, in a case where the first execution candidate item is selected from the execution candidate items and an image captured by the user is captured in a location of the first execution candidate item based on information of an imaging location assigned to the image captured by the user is confirmed, and/or in case where the image captured by the user is input, and the user checks in the location of the first execution candidate item is confirmed.


Hsieh and YAMAJI alone or in combination failed to cure the deficiency of KRENZER.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for suggesting an objective of interest to a user. However, there is a problem that it is difficult to suggest, as the content, an objective that is actually of interest to the user.
The present invention provides an image processing method comprising receiving, by an image receiving unit, an input of an image set owned by a user, analyzing, by an image analyzing unit, each image included in the image set, determining, by a tendency determining unit, a tendency of an imaging content in the image set based on an analyzing result of each image, setting, by an objective setting unit, one or more objectives to be achieved by the user based on the tendency of the imaging content, and setting one or more items to be executed by the user for each of the one or more objectives based on the analyzing result of each image; and performing, by a display controller, control such that at least one of the one or more objectives or the one or more items is displayed on a display.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645